******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      WELLS FARGO BANK, N.A. v. CYNTHIA
              S. RUGGIRI ET AL.
                  (AC 37530)
          DiPentima, C. J., and Beach and Mullins, Js.
      Argued February 10—officially released April 12, 2016

  (Appeal from Superior Court, judicial district of
             Waterbury, M. Taylor, J.)
  Martin Ruggiri, self-represented, the appellant
(defendant).
  David Bizar, with whom, on the brief, was Benjamin
T. Staskiewicz, for the appellee (plaintiff).
                         Opinion

   PER CURIAM. The defendant Martin Ruggiri1 appeals
from the judgment of the trial court denying his ‘‘motion
to reopen judgment of strict foreclosure and motion to
reargue and set aside motion for summary judgment’’
(motion to open). In the motion to open, the defendant
sought to reargue the motion for summary judgment
as to liability filed by the plaintiff, Wells Fargo Bank,
N.A., which the court previously had granted. On
appeal, the defendant claims that the court erred in
granting the plaintiff’s summary judgment motion, on
the basis of which it rendered a judgment of strict
foreclosure.2 The plaintiff counters that the defendant
may not use the current appeal, which relates only to
the ruling on the motion to open, to raise issues regard-
ing the judgment of strict foreclosure and the granting
of the motion for summary judgment. Because the only
issue properly before us is whether the court abused
its discretion in denying the motion to open, and
because we conclude that it did not, we affirm the
judgment of the trial court.3
   The plaintiff commenced this action on March 8, 2010,
seeking to foreclose a mortgage on real property then
owned by Cynthia S. Ruggiri, the defendant’s late wife,
at 421 Andrew Avenue, Naugatuck. The defendant ini-
tially was named as a defendant because he was alleged
to have an interest in the property by virtue of a mort-
gage recorded on June 8, 2009, in the Naugatuck land
records. He subsequently became the owner of the
equity of redemption in the property subject to foreclo-
sure by way of a quitclaim deed from Cynthia S. Ruggiri
executed on March 19, 2011. When she died shortly
thereafter, the defendant, in his capacity as administra-
tor of her estate, was substituted for her as a defendant.
  On November 2, 2011, the plaintiff filed a motion for
summary judgment as to liability only, which the court,
M. Taylor, J., denied without opinion on December 12,
2011. On July 11, 2013, the plaintiff filed another motion
for summary judgment as to liability only, which the
court, Hon. Joseph H. Pellegrino, judge trial referee,
granted without opinion on May 16, 2014. The defendant
did not move to reargue the motion for summary judg-
ment. See Practice Book § 11-12.
   On June 25, 2014, the plaintiff filed a motion for
judgment of strict foreclosure. On July 7, 2014, the court
granted the plaintiff’s motion, rendered judgment of
strict foreclosure, and set October 7, 2014, as the law
day. Notice of this judgment was sent to the parties on
July 18, 2014. The defendant did not move to reargue;
see Practice Book § 11-11; or appeal from the judgment
of strict foreclosure.
   On October 22, 2014, the defendant filed the motion
to open that is the subject of this appeal.4 On November
4, 2014, the court, M. Taylor, J., held a hearing on the
motion and opened the judgment to reset the law day
to December 16, 2014,5 and to allow the plaintiff to
withdraw the action as to the defendant in his capacity
as administrator of Cynthia S. Ruggiri’s estate. On
December 12, 2014, the court held a second hearing on
the motion6 at which it indicated that it was denying
the motion except that it would extend the law day.
Accordingly, after the hearing, the court issued an order
opening the judgment to reset the law day to March 31,
2015. The defendant timely appealed from the denial
of the motion to open on December 31, 2014.
   As a threshold matter, we must decline the defen-
dant’s invitation to review the merits of the court’s
ruling on the motion for summary judgment and judg-
ment of strict foreclosure. ‘‘Generally, an appeal must
be filed within twenty days of the date notice of the
judgment or decision is given. Practice Book § 63-1 (a).
In the context of an appeal from the denial of a motion
to open judgment, [i]t is well established in our jurispru-
dence that [w]here an appeal has been taken from the
denial of a motion to open, but the appeal period has
run with respect to the underlying judgment, [this court]
ha[s] refused to entertain issues relating to the merits
of the underlying case and ha[s] limited our consider-
ation to whether the denial of the motion to open was
proper. . . . When a motion to open is filed more than
twenty days after the judgment, the appeal from the
denial of that motion can test only whether the trial
court abused its discretion in failing to open the judg-
ment and not the propriety of the merits of the underly-
ing judgment. . . . This is so because otherwise the
same issues that could have been resolved if timely
raised would nevertheless be resolved, which would,
in effect, extend the time for appeal.’’ (Citation omitted;
internal quotation marks omitted.) USA Bank v. Schulz,
143 Conn. App. 412, 416–17, 70 A.3d 164 (2013).
   In the present case, notice of the judgment of strict
foreclosure was given on July 18, 2014. There is no
dispute that the defendant did not appeal from that final
judgment before the appeal period expired on August 7,
2014. The defendant also did not file his motion to open
within twenty days of the judgment. The present appeal
from the ruling on the motion to open was filed well
after the expiration of this period. Accordingly, we are
precluded from examining the merits of the underlying
judgment, and our consideration of the defendant’s
claim on appeal is limited to determining whether the
court’s ruling on the motion to open was a proper exer-
cise of its discretion.
   In making this determination, we are mindful that
‘‘the action of the trial court will not be disturbed on
appeal unless it acted unreasonably and in clear abuse
of its discretion. . . . In reviewing claims that the trial
court abused its discretion, great weight is given to the
trial court’s decision and every reasonable presumption
is given in favor of its correctness. . . . We will reverse
the trial court’s ruling only if it could not reasonably
conclude as it did.’’ (Citation omitted; internal quotation
marks omitted.) Id., 418.
   As previously noted, the defendant addresses all of
the arguments presented in his motion to open and
supporting memorandum to the validity of the court’s
granting of the plaintiff’s motion for summary judgment
and subsequent granting of the motion for judgment of
strict foreclosure and rendering of the judgment of strict
foreclosure, none of which he timely moved to reargue.
Thus, insofar as the defendant sought to reargue the
propriety of these rulings by way of his motion to open
filed on October 22, 2014, his motion was nearly three
months late with respect to the judgment of strict fore-
closure. On that basis alone, the court properly exer-
cised its discretion in denying the motion to open other
than for the purpose of setting a new law day. See id.,
418–19 (affirming denial of motion to open judgment
of strict foreclosure, in which defendant sought only
to reargue plaintiff’s motion for summary judgment on
issue of liability and which was untimely by more than
six months).
  The judgment is affirmed and the case is remanded
for the purpose of setting a new law day.
   1
     IMC Financial, LLC, First Resolution Investment Corporation, and Victo-
ria Camber were also named as defendants in this case, but they are not
involved in this appeal. Martin Ruggiri also was substituted as a defendant
in his capacity as the administrator of the estate of the named defendant,
Cyhthia S. Ruggiri, but the plaintiff withdrew its action as against him in
that capacity. For the purposes of the present appeal, we refer to Martin
Ruggiri in his individual capacity as the defendant.
   2
     The defendant has failed to provide this court with a signed transcript
of the court’s oral decision on the motion to open. See Practice Book § 64-
1 (a). ‘‘When the record does not contain either a memorandum of decision
or a transcribed copy of an oral decision signed by the trial court stating
the reasons for its decision, this court frequently has declined to review the
claims on appeal because the appellant has failed to provide the court with
an adequate record for review. . . . If there is an unsigned transcript on
file in connection with an appeal, the claims of error raised by the plaintiff
may be reviewed if this court determines that the transcript adequately
reveals the basis of the trial court’s decision.’’ (Internal quotation marks
omitted.) Danzig v. PDPA, Inc., 125 Conn. App. 242, 245 n.3, 9 A.3d 382
(2010), cert. denied, 300 Conn. 920, 14 A.3d 1005, cert. denied,        U.S. ,
131 S. Ct. 3077, 180 L. Ed. 2d 899 (2011). In this case, the unsigned transcript
adequately reveals the basis of the court’s decision.
   3
     The defendant also included in his statement of issues a claim as to
whether the court properly denied the plaintiff’s motion to terminate the
appellate stay. We decline to address this issue because ‘‘[t]he sole remedy
of any party desiring the court to review an order concerning a stay of
execution shall be by motion for review under [Practice Book §] 66-6.’’
Practice Book § 61-14.
   4
     Previously, on October 3, 2014, the defendant moved to open the judg-
ment of strict foreclosure and to extend the law day. The court granted the
motion and reset the law day to November 4, 2014.
   5
     The court’s November 4, 2014 order states that the new law day is
December 6, 2014. The court corrected this error by order dated December
12, 2014.
   6
     Because of a car accident, the defendant was unable to attend the Novem-
ber 4, 2014 hearing, at which, pursuant to the request of his counsel, the
court deferred its ruling on the remainder of the motion to open to allow
the defendant to be present.